Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           DETAILED ACTION
This is in response to the communication filed on 08/04/2022. Claims 1-4, 6-12, 14-18 and 20 were pending in the application. Claim 7 is cancelled through an examiner’s amendments made in this office action. Claims 1-4, 6, 8-12, 14-18 and 20 have been allowed.  
                                                         Response to Arguments
Applicant’s arguments, see pages  8 of remarks filed on 08/04/2022, with respect to obviousness type double patenting rejections of claims 1-4, 7, 9-12 and 15-18 have been fully considered. Upon further examination, previous obviousness type double patenting rejections have been withdrawn based on examiner’s amendments made to the independent claims. Applicant’s arguments, see page 9 of remarks filed on 08/04/2022, with respect to 35 USC 103 type rejections of claims 1-4, 6-12, 14-18 and 20 have been fully considered and are persuasive.  Previous 35 USC 103 type rejections are withdrawn based on applicant’s arguments and because of further examiner’s amendments made to the independent claims.
Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Peter Thompson on 08/15/2022.  
Claims 1-2, 6-9, 14-15 and 20 have  been amended as follows: 
Claim 1.	(Currently amended)	A processor comprising:
	a core; and
a memory controller that includes an encryption path comprising an encryption engine for encrypting and decrypting data, and a bypass path that can bypass the encryption engine when performing read and write requests;

wherein the memory controller is configured to:
receive a first write request to write data to a memory;
identify a first physical address in the first write request, wherein the first physical address indicates where the data should be stored in the memory; 
generate, based on the first physical address, a first encryption key for encrypting the data;
encrypt the data using the first encryption key, wherein encrypting the data is performed using the encryption path;
store the encrypted data in the memory;
receive a first read request to retrieve the encrypted data;
identify the first physical address corresponding to the encrypted data; [[and]]
generate, based on the first physical address, a second encryption key for decrypting the data, wherein the first encryption key and the second encryption have matching key hashes;
receiving a second read request or a second write request; and
performing the second read request or the second write request using the bypass path.

Claim 2.	(Currently amended)	The processor of claim 1, wherein generating the first encryption key comprises:
	combining a dynamic portion of the first encryption key with a static portion of the first encryption key, wherein the dynamic portion is derived from the first physical address.

Claim 6.	(Currently amended)	The processor claim 1, wherein the physical address in the first write request and the physical address in the first read request must be the same in order for the first and the second encryption keys to have matching key hashes 

Claim 7.	(Canceled)	 

Claim 8.	(Currently amended)	The processor of claim 1, wherein the memory controller is configured to:
receive a third write request to write second data to the memory; 
identify a second physical address in the third write request, wherein the second physical address indicates where the second data should be stored in the memory; and
generate, based on the second physical address, a second encryption key for encrypting the data, wherein the second encryption key and have non-matching key hashes.

Claim 9.	(Currently amended)	A method, comprising:
receiving a first write request to write data to a memory; 
identifying a physical address in the first write request, wherein the physical address indicates where the data should be stored in the memory;
generating, based on the physical address, a first encryption key for encrypting the data;
encrypt the data using the first encryption key, wherein encrypting the data is performed using an encryption path;
store the encrypted data in the memory;
receive a first read request to retrieve the encrypted data;
identify the physical address corresponding to the encrypted data; [[and]]
generate, based on the physical address, a second encryption key for decrypting the data, wherein the first encryption key and the second encryption key have matching key hashes;
	receive a second read request or a second write request; and 
	perform the second read request or the second write request using the bypass path.

Claim 14.	(Currently amended)	The method of claim 9, wherein the physical address in the first write request and the physical address in the first read request must be the same in order for the first and the second encryption keys have matching key hashes 

Claim 15.	(Currently amended)	A memory controller in an integrated circuit, comprising:
	hardware logic configured to:
identify a physical address in a first write request received at the memory controller, wherein the physical address indicates where data corresponding to the first write request should be stored in a memory; [[and]]
generate, based on the physical address, a first encryption key for encrypting the data;
identify the physical address in a first read request received at the memory controller;
generate, based on the physical address, a second encryption key for decrypting the data, wherein the first encryption key and the second encryption have matching key hashes 
an encryption path comprising an encryption engine configured to encrypt the data using the first encryption key and decrypt the data using the second encryption key; and
a bypass path configured to bypass the encryption engine when performing a second read or second write request.

Claim 20.	(Currently amended)	The memory controller of claim 15, wherein the physical address in the first write request and the physical address in the first read request must be the same in order for the first and the second encryption keys to have matching key hashes 
                                              Examiner’s Reasons for Allowance
No reason for allowance is necessary as the record is clear in light of persuasive arguments from the applicant, further search conducted, examiner’s amendments made and prosecution history of the application. See MPEP 1302.14(1).  
Debout et al, US 2014/0101459 A1; Fontijn, US 2002/0073326 A1; Schultz et al, US 2019/0044922 A1; and Li, US 2017/0286213 A1 were cited as the closest prior art of the record during the prosecution of this application, however these references taken singly or in combination with one another fails to teach all the limitations of any of independent claims 1, 9 and 15 in this application. 
                                                               Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim, can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHANTO ABEDIN/Primary Examiner, Art Unit 2494